Citation Nr: 1523224	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for osteoarthritis of the left knee (left knee condition). 

2. Entitlement to an increased rating in excess of 10 percent for osteoarthritis of the right knee (right knee condition). 

3. Whether new and material evidence has been submitted to reopen the claim of service connection for bilateral pes planus (flatfeet), and if so, whether service connection is warranted. 

4. Whether new and material evidence has been submitted to reopen the claim of service connection for a bilateral foot condition, to include hammertoes and bunions, and if so, whether service connection is warranted.

5. Entitlement to a compensable rating for right foot calluses. 



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1970 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased rating for his bilateral knee disability, and the Veteran's claim to reopen his claims for flatfeet and another foot condition.

In characterizing the issues on appeal regarding new and material evidence, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims have been received, the Board has characterized the claims as set forth on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
The issues of entitlement to an increased rating for left and right knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not provided new and material evidence regarding his claim of service connection for flatfeet. 

2. The Veteran has not provided new and material evidence regarding his claim of service connection for a foot condition, to include hammertoe and bunions. 


CONCLUSIONS OF LAW

1. New and material evidence have not been submitted to reopen the Veteran's claim of service connection for flatfeet. 38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).

2. New and material evidence have not been submitted to reopen the Veteran's claim of service connection for a foot condition. 38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petitions to Reopen Previously Denied Service Connection Claims

Rating decisions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2014). "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured. See Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements for new and material evidence claims have been satisfied by the June 2011 letter. See Kent v. Nicholson, 20 Vet. App. 1, 11 (2006). Accordingly, the Board concludes that the duty to assist has been satisfied. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Veteran's service treatment records, post-service VA treatment records and lay statements are in the file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Board finds that all examinations and medical opinions provided for the issues decided herein are adequate.

With regard to the Veteran's flatfoot, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). Furthermore, the Board finds that as there is no evidence of a current disability, an examination is not required here, even under the low threshold of McLendon.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. No useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New & Material Evidence - Flatfeet 

The record reflects that the RO, in March 2004, denied the Veteran's claim of service connection for bilateral flatfeet. In the rating decision, the RO determined that there was no evidence of a current diagnosis of bilateral flatfeet, but there was also no evidence that any such condition was contracted or the result of his military service. The Veteran failed to appeal that rating decision and that decision became final. 38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014).

In September 2008, the Veteran filed another claim for his flatfeet. The RO denied reopening the Veteran's claim in December 2008, on the basis that no new or material evidence had been received since his last decision regarding this issue. Again, the Veteran failed to appeal the decision and that decision became final. Id. 

Thereafter, in August 2010 the Veteran filed a claim, which, among other issues, requested the VA to reopen his claim of service connection for bilateral flatfeet.  The claim to reopen, however, failed to name any issues, legal or otherwise, regarding his claimed flatfeet. The claim itself offered no additional evidence or diagnosis of a present flatfeet disability, or any evidence of an in-service incident/injury. In fact, the claim was void of any allegations and/or assertions as to any aspect of the validity of the Veteran's claim for his alleged flatfoot condition. 

The Board notes that, as stated above, to reopen a previously final decision for service connection, the Veteran must provide evidence that is both new and material that relates to an unestablished element of the claimed disability. See Butler v. Brown, 9 Vet. App. 167, 171 (1996). While the Board recognizes that the criteria for such evidence is admittedly low, such requirement is not so low as to not require any additional evidence at all for a previously denied claim to be reopened. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Such interpretation of Shade would amount to a nearly automatic reopening of all previously denied claims upon the receipt of a claim to reopen, and would frustrate the purpose of any regulations surrounding this procedure. 

The Board notes that since that Veteran's last denial in September 2008, the Veteran has not provided any evidence relating to this matter that would be considered new and material. The Veteran has not even provided further lay statements regarding the development/diagnosis of a current disability or that of any possible theories of nexus to his military service. 

In fact, the only evidence relating to this claimed disability is a VA Compensation and Pension (C&P) examination provided to the Veteran in August 2011. However, that C&P examination focused on the Veteran's foot condition, namely his warts, hammertoe, and calluses, the examiner provided no diagnosis or any indication the Veteran suffered from flatfeet. Likewise, the examination report offered no mention of any etiological analysis regarding any potential flatfeet condition and the Veteran's military service. The Board finds that such evidence, while new, cannot be considered material, in that it contains no relevant evidence relating to the Veteran's claim for flatfeet. Therefore, the Board does not consider this evidence material. 

The Board finds that new and material evidence has not been submitted to reopen the Veteran's claim of service connection for flatfeet, and that the denial of his claim is continued. 	 

New & Material Evidence - Foot Condition

Likewise, the record reflects that the Veteran has not submitted new and material evidence to reopen his claim of service connection for his foot condition, to include hammertoe and bunions. In January 2007, the RO denied the Veteran's claim for service connection regarding his diagnosed hammertoe, or foot condition. In December 2007, the RO again denied the Veteran's claim, concluding that there was no evidence of any in-service injury or incurrence of the Veteran's diagnosed hammertoe, and therefore, no nexus could be draw between his disability and his military service. Since that decision, the Veteran has not provided, and the record does not reflect any new and material evidence that would substantiate the Veteran's claim for service connection. Accordingly, the Veteran's claim for a bilateral foot condition cannot be reopened. 

The Board notes that the only piece of evidence added to the record since the December 2007 decision, which relates to the Veteran's foot condition, has been a the August 2011 VA C&P examination. During this examination the Veteran's knees and feet were examined, and a diagnosis of hammertoe and calluses was concluded by the examiner. However, since the examination was performed for the purposes of the Veteran's increased ratings claim, no conclusions or opinions regarding the etiology of the Veteran's hammertoe was provided by the examiner. The Board finds that, while this evidence is new, it does not relate to an unestablished fact necessary to substantiate the claim, as the fact established by this evidence (a diagnosis of hammertoe) is already of record from previous VA and private examinations. Moreover, since the examiner provided no analysis or opinion regarding the etiology/nature of the disability, such evidence is not, in anyway, material, as it is both cumulative and redundant, and cannot be the basis to reopen the Veteran's claim. 38 C.F.R. § 3.156(a) (2014).

Finally, the record does not contain any lay evidence or statement regarding any unestablished aspect of the Veteran's claimed foot condition. In fact, most of the Veteran's assertions in his notice of disagreement or VA Form 9 include only general procedural language and does not relate to any facet on the merits to the Veteran's claim for service connection. Therefore, based on the evidence and reasoning provided herein, the Board finds that new and material evidence has not been obtained; and that even by the most liberal considerations under Shade the evidence of record does not warrant reopening the case. 24 Vet. App. 110, 117.

 
ORDER

The application to reopen a claim of entitlement to service connection for bilateral flatfeet is denied. 

The application to reopen a claim of entitlement to service connection for a foot condition, to include hammertoe, is denied. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim for increased ratings for his right and left knee, and right foot calluses. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran was afforded a VA C&P examination for his service-connected right and left knee disability during the pendency of this appeal in August 2011, nearly 4 years ago. On examination both the Veteran's right and left knee displayed range of motion limited to 120 degrees, with objective signs of pain at 80 degrees, and normal extension. Repetitive testing revealed no further limitation of range of motion. The examiner noted no instability or ankylosis. 

During the examination the examiner noted that the Veteran's knees suffered from weakness, stiffness, swelling, and giving-away. The Veteran reported constant pain with lack of endurance and some dislocation. Finally, the examiner noted the Veterans suffered from flare-ups two times a day for several hours, and was exacerbated by physical activity such as walking and standing for prolonged periods of time. Finally, the examiner noted that the Veteran utilized a cane for ambulation. 

However, the VA examination in question was afforded to the Veteran nearly 4 years ago. Such examination may no longer reflect the Veteran's current level and severity of his disability, especially in light of the other evidence of record. The Board also finds that the medical evidence reveals indications that the Veteran's knee conditions may have gotten worse in the years after the August 2011 examination.  

With regards to the Veteran's service-connected right knee, the Veteran's condition had deteriorated to a point where the Veteran suffered a medial meniscus tear that required surgery in October 2013. The procedure for the right knee involved arthroscopy, chondroplasty, and partial lateral meniscectomy. While the procedure is documented in the Veteran's claims file, only the post-operation evaluation immediately after the surgery was provided by the treating physician. These post-operation notes showed that the Veteran's right knee was to be immobilized for a period of time, with no strenuous activity, heavy lifting and limited weight bearing. 

The Board recognizes that the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide a new, contemporaneous medical examination. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). However, the VA's duty to assist includes providing a new medical examination when a Veteran asserts, or provides evidence, as he does here, that a disability has worsened/changed and the available evidence is too old for an adequate evaluation of the current disability. Id.; Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Board finds that the Veteran's 2013 surgery shows at least a change in the Veteran's disability condition for his right knee, and a more contemporaneous examination is required to assess the severity of the Veteran's current right knee disability. 

Likewise, the Board finds with regards to the Veteran's left knee, there has been no additional medical examination for this condition since the August 2011 VA examination nearly 4 years ago. The Board finds that in light of the evidence discussed above, and any potential impact in may have on the Veteran's left knee, the August 2011 VA examination may no longer represent the present level of disability of the Veteran's left knee disability. The Board notes that, where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Therefore, the Board finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA examination as to the current severity of the Veteran's service-connected left and right knee conditions is required to resolve the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996). The examination should also include an analysis regarding the relative loss in motion and function due to flare-ups and pain in both knees, as contemplated by DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, the Board has determined that additional development is required as to the Veteran's claim for entitlement to an increased rating for the Veteran's service-connected right foot calluses. The Board notes that the Veteran's August 2012 Notice of Disagreement (NOD) stated that he would like to appeal any decision that was decided within the last 12 months from that letter. Since the Veteran's claim for an increased rating for his service-connected right foot calluses was denied in a February 2012 rating decision, the Board finds that the August 2012 letter constitutes as an NOD for that claim. 

The Board notes that the subsequent Statement of the Case (SOC) did not address the issue of right foot calluses, but instead only address the other issue described herein. Therefore, the Board finds that the Veteran has filed a timely NOD for the issue of increased rating for right foot calluses of the February 2012 rating decision. As the RO never issued a SOC with regard to this issue, the Board is required to remand the issues to the RO for issuance of a SOC. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service-connected left and right knee disabilities that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should schedule the Veteran for another C&P examination with an appropriate VA physician to ascertain the current nature and severity of the claimed bilateral knee disability, to include a current diagnosis. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and the examiner should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  

d. The examiner should specifically address whether there is any additional loss of function upon repetitive motion, due to factors such as pain, weakness, fatigability, and lose of endurance. If so, the examiner should indicate the extent of such loss of function, in degrees. Further, the examiner should estimate any additional loss of function during period of flare-ups of pain, as contemplated under Deluca. 

e. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

6. Additionally, provide the Veteran and his representative a SOC addressing the issues of entitlement to an increased rating for right foot calluses. Include notice of the time limit within which an adequate substantive appeal must be filed in order to perfect an appeal of this issue. Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

7. The RO/AMC should take such additional development action as it deems proper with respect to the claims and follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


